Name: Council Regulation (EEC) No 1717/80 of 27 June 1980 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 168/9 COUNCIL REGULATION (EEC) No 1717/80 of 27 June 1980 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway vessels are authorized to fish for dogfish and basking shark in certain areas between six and 12 nautical miles from the base-lines of the United Kingdom; Whereas the interim system laid down in Regulation (EEC) No 807/80 (2 ) authorizing fishing by Norwegian vessels in the Community fishery zone, which expires on 30 June 1980, should be replaced by a definitive system for 1980 in accordance with the arrangements negotiated between the Community and Norway, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( J ), Whereas the Community and the Kingdom of Norway have signed a Framework Agreement on fisheries ; Whereas the Community and Norway have held consultations concerning their reciprocal fishing allocations for 1980 on the basis of the principles set out in the said Agreement ; Whereas during these consultations the delegations agreed to recommend their respective authorities that they fix certain catch quotas for 1980 for vessels of the other party ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat up to four nautical miles from the base-lines ; Whereas under this Agreement the Community, Norway and Sweden have consulted about regulatory measures for fishing in the area covered thereby ; Whereas during these consultations delegations have agreed to recommend their respective authorities to introduce catch limitations for certain species in these areas ; Whereas the proposed catch limitations consist of quotas , allocated to each party, which are not subdivided according to the fishing zones of the parties ; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Norwegian Article 1 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea , Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 ° 00 ' N shall be authorized in 1980 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation. 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured, with the following exceptions : ( a ) fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark; (b ) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Notwithstanding paragraph 1 , unavoidable by ­ catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. ( J ) Opinion delivered on 20 June 1980 (not yet published in the Official Journal). ( 2 ) OJ No L 88 , 1 . 4 . 1980, p. 10 . No L 168/10 Official Journal of the European Communities 1 . 7 . 80 4 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission. Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. 2 . Vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex III is to be entered. 3 . Vessels referred to in paragraph 1 except those fishing in ICES division III a ) shall transmit to the Commission, according to the rules set out in Annex IV, the information set out in that Annex . 4. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 4 When an application for a licence is submitted to the Commission , the following information shall be supplied : a ) name of the vessel ; b ) registration number; c) external identification letters and numbers ; d) port of registration ; e ) name and address of the owner or charterer ; f) gross tonnage and overall length ; g) engine power ; h) call sign and radio frequency ; i ) intended method of fishing; j ) intended area of fishing; k) species for which it is intended to fish ; l ) period for which a licence is requested. Article 3 1 . Fishing within ICES sub-area XIV and NAFO sub-area 1 under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence. Article 5 Fishing for the quotas referred to in Article 1 for blue ling, ling, tusk, Greenland halibut, halibut and redfish is only allowed by use of the method commonly known as ' long-lining'. 2 . The delivery of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences shall not exceed :  13 for fishing Greenland halibut and redfish,  26 for fishing northern deep-water prawn (Pandalus borealis ) within ICES sub-area XIV and in NAFO sub-area 1 . However, the number of vessels fishing sumultaneously for northern deep-water prawn may not exceed :  14 as an average calculated per month for the whole year, the maximum being 19 vessels per month, in NAFO sub-area 1 ,  nine as an average calculated per month for the whole year, the maximum being 15 vessels per month, in ICES sub-area XIV. 3 . Each licence shall be valid for one vessel only. When two or more vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence. Article 6 Fishing in Skagerrak for the quotas referred to in Article 1 is subject to the following provisions : 1 . directed fishing for herring is prohibited from 1 October to 31 December 1980 ; 2 . directed fishing for herring for purposes other than human consumption is prohibited; 3 . the use of trawl and purse seine for the capture of pelagic species is prohibited from Saturday midnight to Sunday midnight. Article 7 The competent authorities of the Member States shall take appropriate steps, including the regular inspection 1 . 7 . 80 Official Journal of the European Communities No L 168/ 11 of vessels , to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly established the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980 . For the Council The President A. SARTI No L 168/12 Official Journal of the European Communities 1 . 7 . 80 ANNEX I Fishing quotas Species Area within which fishingis authorized Quantity ( tonnes ) Herring Skagerrak (*) 3 500 ( 2) Mackerel ICES IV and Skagerrak (*) ICES VI a) ( 3 ) + VII d), e), f), h ) 39 800 22 000 Horse-mackerel ICES IV, VI a ) ( 3 ) + VII d), e), f), h ) 5 000 Sprat ICES IV Skagerrak 71 000 1 1 000 (2 ) Cod ICES IV Skagerrak (*) 10 000 2 000 ( 2 ) Haddock ICES IV Skagerrak f 1 ) 3 000 300 ( 2 ) Saithe ICES IV and Skagerrak ( J ) 20 000 Whiting ICES IV Skagerrak (') 4 000 400 ( 2 ) Plaice ICES IV Skagerrak (') 500 200 ( 2) Sandeel , Norway pout/blue whiting ICES IV 50 000 ( 4 ) . Blue whiting ICES II , Via) ( 3 ), VIb), VII ( »), XIV 125 000 Ling, blue ling and tusk ICES IV, VI , VII 20 000 Dogfish ICES IV, VI , VII 8 000 ( 6) Basking shark ( 7) ICES IV, VI , VII 800 ( 6) Porbeagle ICES IV, VI , VII 1 000 Northern deep-water prawn (Pandalus borealis ) NAFO 1 (8) ICES XIV 2 500 2 500 ( 9) Greenland halibut and redfish NAFO 1 , ICES XIV 1 800 Halibut NAFO 1 , ICES XIV 200 Other species ICES IV 5 000 (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . ( 2) To be reduced by the quantities taken outside the EEC fishing zone. ( 3 ) North of 56 ° 30 ' N. (4 ) Of which sandeel alone no more than 50 000 tonnes or Norway pout and blue whiting together no more than 40 000 tonnes . ( 5) West of 12 ° W. ( 6) This quota does not include catches taken in the areas defined in Annex II . ( 7 ) Basking shark liver . ( 8) South of 68 ° N. ( 9 ) Experimental fishery only . 1 . 7 . 80 Official Journal of the European Communities No L 168/13 ANNEX II Zone between six and 12 nautical miles from the base-lines of the territorial sea of the United Kingdom (a) Fishing for dogfish : the areas extending from a line due west of Ard an Runair (North Uist) northwards to a line due east of Start Point (Orkney) including the areas around the Flannan Islands, the Shetland Islands and Fair Isle and the off-lying islands of the St. Kilda Group, North Rona and Sulisker, Sule Skerry and Stack Skerry ; (b) Fishing for basking sharks : the same areas as for dogfish and also the area between a line due west of the Mull of Oa ( Islay) and a line due west of Ard on Runair. ANNEX III 1 . The following details are to be entered in the logbook after each haul when fishing within the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity (in kg) of each species caught; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1.4 . the fishing method used. 2 . The following logbook has to be used when fishing within NAFO sub-area 1 and ICES sub-area XIV. EU R O PE A N C O M M U N IT IE S ' LO G B O O K FO R N A FO SU B -A R EA S 0 + 1 V es se l na m e D at e N oo n po si tio n (G M T) C an ad ia n lic en ce N o M on th L at it ud e N A F O di vi si on 09 Si de N o C om m un it ie s' lic en ce N o D ay Y ea r Lo ng itu de N W P o si ti o n at st ar t of to w C at ch by sp ec ie s (k ilo gr am s - ro un d w ei gh t) T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) Ty pe of ge ar N um be r of ne ts o r li ne s us ed M es h s iz e L at it ud e Lo ng i ­ tu de N A F O di vi si on C od (1 01 ) R ed fi sh (1 03 ) G re en la nd ha li bu t (U 8 ) H al ib u t (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K en t No L 168 / 14 Official Journal of the European Communities 1. 7. 80 D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t Su b- to ta lf or da y D is ca rd ed K ep t To ta l fo rv oy ag e D itc ar de d Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's sig na tu re 1 . 7 . 80 Official Journal of the European Communities No L 168/ 15 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200 nautical mile fishing zone off the coasts of the Member States of the Community, or 1.1.2 . that part of sub-areas 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries situated under the jurisdiction of Denmark or Canada: ( a ) the information specified under point 1.5 below; ( b ) the quantity ( in kg) of each species of fish in the hold; ( c) the date and NAFO sub-area or ICES division within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a ) the information specified under point 1.4 below; (b ) the quantity ( in kg) of each species of fish in the hold; ( c) the quantity ( in kg) of each species caught since the previous transmission ; (d) the ICES division or NAFO sub-area in which the catches were taken ; ( e) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; ( f) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 : information referred to under ( a), ( b ), (c), (d), (e), ( f); (g) the quantity ( in kg) of discards specified by species since the previous transmission. 1.3 . A notice of departure at least 48 hours prior to the vessel 's scheduled exit from the zone referred to under 1.1.2 and ICES sub-area XIV. 1.4 . At weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 : ( a) the information specified under point 1.5 below; ( b ) the quantity ( in kg) of each species caught since the previous transmission; ( c) the ICES division or NAFO sub-area in which the catches were made. 1.5 . ( a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; ( b ) the licence number if the vessel is under licence ; (c) the serial number of the message; (d ) identification of the type of message; (e) the date, the time and the geographical position of the vessel . No L 168 /16 Official Journal of the European Communities 1 . 7 . 80 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Skagen BlÃ ¥vand RÃ ¸nne Norddeich Call sign of radio station OXP OXB OYE Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC Niton Stonehaven Portshead Land's End Valentia Malin Head Boulogne Brest Samt-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b OZN OXF OXI OYS OZM Central GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Velferdsstasjon Faeringerhamn Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸me Alesund OXJ 22239 LGN LGZ LGL LGQ LGT LGA 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order:  name of vessel ,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code:  message  when entering one of the zones referred to under 1.1.1 and 1.1.2 : 'IN',  message  when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT 1 . 7 . 80 Official Journal of the European Communities No L 168/ 17  weekly message: 'WKL',  notice of departure from the zone referred to under 1.1.2 : 'NL\  the geographical position,  the ICES division or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity ( in kg) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made,  the quantity ( in kg) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission,  the name of the master,  the quantity ( in kg) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above: A. Deep-water prawn (Pandalus borealis ), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides ), D. Cod (Gadus morrhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse-mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), M. Sandeel (Ammodytes sp), N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes sp), V. American plaice (Hypoglossoides platessoides ), W. Squid (Illex), X. Yellowtail (Limanda ferruginea) Y. Blue whiting (Gadus poutassou).